     Case 6:20-cv-00491-ADA Document 45-3 Filed 12/04/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION


WSOU INVESTMENTS LLC D/B/A           §
BRAZOS LICENSING AND                 §   C.A. NO. 6:20-cv-00487-ADA
DEVELOPMENT,                         §   C.A. NO. 6:20-cv-00488-ADA
                                     §   C.A. NO. 6:20-cv-00489-ADA
                 Plaintiff,          §   C.A. NO. 6:20-cv-00490-ADA
                                     §   C.A. NO. 6:20-cv-00491-ADA
v.                                   §   C.A. NO. 6:20-cv-00492-ADA
                                     §   C.A. NO. 6:20-cv-00493-ADA
ZTE CORPORATION, ZTE (USA) INC.      §   C.A. NO. 6:20-cv-00494-ADA
AND ZTE (TX), INC.,                  §   C.A. NO. 6:20-cv-00495-ADA
                                     §   C.A. NO. 6:20-cv-00496-ADA
                 Defendants.         §   C.A. NO. 6:20-cv-00497-ADA
                                     §



DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS OR IN THE

                  ALTERNATIVE TO TRANSFER VENUE
        Case 6:20-cv-00491-ADA Document 45-3 Filed 12/04/20 Page 2 of 3




       I, Lionel M. Lavenue, declare as follows:
       1.      I am an attorney with the law firm of Finnegan, Henderson, Farabow, Garrett &

Dunner, LLP, counsel of record for Defendants ZTE (USA) Inc., ZTE (TX), Inc., and ZTE Corp

(collectively “ZTE,” and “ZTA,” “ZTX,” and “ZTC,” respectively) in the above-captioned

matters. I submit this declaration in support of Defendants’ Motion to Dismiss Plaintiff’s WSOU

Investments LLC d/b/a Brazos Licensing and Development (“WSOU”) Amended Complaint for

improper venue, or in the Alternative Transfer venue to the Northern District of Texas. I have

personal knowledge of the facts set forth in this declaration, and, if called to do so, I could and

would competently testify thereto.

       2.      Attached as Ex. A is a copy of a Bloomberg Company Profile for the “First Title

Co of Waco LLC” company associated with “605 Austin Avenue Suite 6 Waco, TX 76701”.

The article was captured on December 3, 2020 from

“https://www.bloomberg.com/profile/company/0857757D:US”.

       3.      Attached as Ex. B is a copy of a Google Street View for the following address:

River Place Corporate Park, Building I, 6500 River Place Boulevard, Austin, Texas 78730. The

view was captured on December 3, 2020 from “https://www.google.com/maps/@30.392383,-

97.8486393,3a,90y,246.13h,83.45t/data=!3m7!1e1!3m5!1s93qKkZKd6XfjnirtpMLBfw!2e0!6s

%2F%2Fgeo0.ggpht.com%2Fcbk%3Fpanoid%3D93qKkZKd6XfjnirtpMLBfw%26output%3Dth

umbnail%26cb_client%3Dmaps_sv.tactile.gps%26thumb%3D2%26w%3D203%26h%3D100%2

6yaw%3D152.11304%26pitch%3D0%26thumbfov%3D100!7i16384!8i8192”.

       4.      Attached as Ex. C is a copy of a Texas Comptroller of Public Accounts Taxable

Entity Search result for “WSOU Investments.” The view was captured on December 3, 2020

from “https://mycpa.cpa.state.tx.us/coa/coaSearchBtn”.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct and that this declaration was executed on December 4, 2020 at

Reston, Virginia.


                                                  1
       Case 6:20-cv-00491-ADA Document 45-3 Filed 12/04/20 Page 3 of 3




Dated: December 4, 2020                   FINNEGAN, HENDERSON, FARABOW,
                                           GARRETT & DUNNER, LLP


                                          By:/s/Lionel M. Lavenue
                                             Lionel M. Lavenue




                                      2
